IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-15,420-08


                           IN RE WAYNE EDWARD EAST, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 7099-B IN THE 104TH DISTRICT COURT
                             FROM TAYLOR COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that the trial court is not ruling on a

motion he says he filed to have his appellate counsel provide him with his case file. Applicant asks

this Court to compel a ruling.

       Consideration of a motion properly filed and before a trial court is ministerial. White v.

Reiter, 640 S.W.2d 586, 594 (Tex. Crim. App. 1982). Respondent, the Judge of the 104th District

Court of Taylor County, shall file a response with this Court regarding Applicant’s claim that the

trial court is not ruling on his motion. Respondent’s response shall be submitted within 30 days of
                                                                                                    2

the date of this order. This application for leave to file a writ of mandamus will be held in abeyance

until Respondent has submitted a response.



Filed: August 21, 2019
Do not publish